                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CHRISTOPHER LANG,                                    Case No. 21-cv-03419-DMR
                                   7                     Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                   8              v.

                                   9     JUDY BARTLETT,
                                  10                     Defendant.

                                  11           Plaintiff Christopher Lang, representing himself, filed this case in Marin County Superior

                                  12   Court. [Docket No. 1, Notice of Removal, Ex. A.] Defendant Judy Bartlett, sued in her official
Northern District of California
 United States District Court




                                  13   capacity as the Postmaster of the Fairfax, California branch of the USPS, removed the case to this

                                  14   court and filed a motion to dismiss. [Docket Nos. 1, 6.] Plaintiff’s opposition to the motion was

                                  15   due June 3, 2021. Nothing has been filed. Accordingly, by June 22, 2021, Plaintiff shall respond

                                  16   in writing and explain why his case should not be dismissed for failure to prosecute. Failure to

                                  17   timely respond to this order may result in the court dismissing Plaintiff’s case.

                                  18           Plaintiff also has not consented to the jurisdiction of a magistrate judge pursuant to 28

                                  19   U.S.C. § 636(c). With his response, Plaintiff shall complete and file a consent or declination form,

                                  20   available on the court’s website at http://cand.uscourts.gov/civilforms. Any party is free to

                                  21   withhold consent to proceed before a magistrate judge without adverse substantive consequences.

                                  22           The court refers Plaintiff to the section “Representing Yourself” on the court’s website,
                                       located at http://cand.uscourts.gov/proselitigants, as well as the Court’s Legal Help Center for
                                  23
                                       unrepresented parties. The Legal Help Center may be reached by phone at (415)782-8982.
                                  24
                                               Self-represented parties may now file electronically without first seeking permission from
                                  25
                                       the court. Instructions on how to register for electronic filing may be found at
                                  26
                                       https://www.cand.uscourts.gov/cases-e-filing/cm-ecf/setting-up-my-account/e-
                                  27
                                       filingselfregistration-instructions-for-pro-se-litigants.
                                  28
                                                                                       ISTRIC
                                                                                  TES D      TC
                                                                                TA




                                                                                                       O
                                   1




                                                                           S




                                                                                                        U
                                                                          ED




                                                                                                         RT
                                              IT IS SO ORDERED.                                DERED




                                                                      UNIT
                                   2
                                                                                       O OR
                                                                               IT IS S
                                   3   Dated: June 8, 2021




                                                                                                               R NIA
                                                                                                      u
                                                                  ______________________________________
                                                                                              a M. Ry
                                   4




                                                                      NO
                                                                                      D o n n
                                                                               Judge
                                                                                Donna  M. Ryu




                                                                                                               FO
                                   5




                                                                        RT
                                                                        United States Magistrate Judge




                                                                                                           LI
                                                                               ER




                                                                          H




                                                                                                       A
                                   6                                                                       C
                                                                                    N                 OF
                                                                                        D IS T IC T
                                   7                                                          R
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
